Exhibit 10.2

STATE OF CALIFORNIA

DEPARTMENT OF FINANCIAL INSTITUTIONS

 

In the Matter of

    )                )   

PACIFIC MERCANTILE BANK,

    )    FINAL ORDER

Respondent

    )    (Financial Code Section 1913)     )      )   

Pursuant to Section 1913 of the Financial Code, the Commissioner of Financial
Institutions of the State of California (the “Commissioner”) orders that:

 

  1. Within 60 days of this Order, the board of directors of Pacific Mercantile
Bank (“Respondent”) shall submit to the Commissioner a written plan to
strengthen board oversight of the management and operations of Respondent. The
plan shall, at a minimum, address, consider, and include:

 

  (a) The actions that the board of directors will take to improve Respondent’s
condition and maintain effective control over Respondent’s senior management and
major operations and activities, including but not limited to concentrations of
credit, appraisal review, asset quality, allowance for loan and lease losses
(“ALLL”), capital, liquidity, earnings, and the residential loan program; and

 

  (b) Measures designed to ensure that Respondent’s management complies with
approved policy guidelines; and

 

  (c) A description of the information and reports that will be regularly
reviewed by the board of directors in its oversight of the operations and
management of Respondent, including information on Respondent’s adversely
classified assets, credit concentrations, ALLL, capital, earnings, liquidity and
the residential loan program.

 

  (d) an assessment of the operation, risk management, controls profitability,
and future prospects of the residential loan program: and

 

1



--------------------------------------------------------------------------------

  2. Within 60 days of this Order, Respondent shall submit to the Commissioner
an acceptable written plan to strengthen Respondent’s credit risk management
practices. The plan shall, at a minimum, include:

 

  (a) Periodic review and revision of risk exposure limits to address changes in
market conditions;

 

  (b) strategies to minimize credit losses and reduce the level of problem
assets; and

 

  (c) procedures to monitor, manage, and limit concentrations of credit that are
consistent with the Interagency Guidance on Concentrations in Commercial Real
Estate Lending, Sound Risk Management Practices, dated December 12, 2006 (SR
07-1); and

 

  (d) the identification of risks, mitigation measures, and internal controls
for the residential mortgage program.

 

  3. Within 60 days of this Order, Respondent shall submit to the Commissioner
an acceptable revised credit administration program that shall, at a minimum,
address, consider, and include standards to ensure timely and accurate
identification of individual problem credits and recognition of losses.

 

  4.

Respondent shall not, directly or indirectly, extend or renew any credit to or
for the benefit of any borrower, including any related interest of the borrower,
who is obligated to Respondent in any manner on any extension of credit or
portion thereof that has been charged off by Respondent or classified, in whole
or in part, “loss”, “doubtful” or “substandard” in the report of examination of
Respondent conducted by the Federal Reserve Bank of San Francisco and the
Department of Financial Institutions that commenced on February 22, 2010
(“Report of Examination”) or in any subsequent report of examination, without
the prior approval of Respondent’s board of directors or Respondent’s loan
committee. The board of directors or loan committee shall document in writing
the reasons for the extension of credit or renewal, specifically certifying
that: (i) the extension of credit is necessary to protect Respondent’s interest
in the ultimate collection of the credit already granted or (ii) the extension
of credit is in full compliance with Respondent’s written loan policy, is
adequately secured, and a thorough credit analysis has been performed indicating
that the extension or

 

2



--------------------------------------------------------------------------------

 

renewal is reasonable and justified, all necessary loan documentation has been
properly and accurately prepared and filed, the extension of credit will not
impair Respondent’s interest in obtaining repayment of the already outstanding
credit, and the board of directors or loan committee reasonably believes that
the extension of credit or renewal will be repaid according to its terms. The
written certification shall be made a part of the minutes of the board of
directors or loan committee meetings, and a copy of the signed certification,
together with the credit analysis and related information that was used in the
determination, shall be retained by Respondent in the borrower’s credit file for
subsequent supervisory review. For purposes of this Order, the term “related
interest” is defined as set forth in Section 215.2(n) of Regulation O of the
Board of Governors of the Federal Reserve System (the “Board of Governors”) (12
C.F.R. § 215.2(n)).

 

  5.      (a) Within 60 days of this Order, Respondent shall submit to the
Commissioner an acceptable written plan designed to improve Respondent’s
position through repayment, amortization, liquidation, additional collateral, or
other means on each loan or other asset in excess of $3,000,000, including Other
Real Estate Owned (“OREO”), that (i) is past due as to principal or interest
more than 90 days as of the date of this Order; (ii) is on Respondent’s problem
loan list; or (iii) was adversely classified in the Report of Examination. In
developing the plan for each loan, Respondent shall, at a minimum, review,
analyze, and document the financial position of the borrower, including source
of repayment, repayment ability, and alternative repayment sources, as well as
the value and accessibility of any pledged or assigned collateral, and any
possible actions to improve Respondent’s collateral position.

 

  (b) Within 60 days of the date that any additional loan or other asset in
excess of $3,000,000, including OREO, becomes past due as to principal or
interest for more than 90 days, is added to Respondent’s problem loan list, or
is adversely classified in any subsequent report of examination, Respondent
shall submit to the Commissioner an acceptable written plan to improve
Respondent’s position on such loan or asset.

 

  (c)

Within 30 days after the end of each calendar quarter thereafter, Respondent
shall submit, with respect to any such loan or other asset in excess of
$3,000,000, including OREO, a

 

3



--------------------------------------------------------------------------------

 

written progress report to the Commissioner to update its asset improvement plan
with respect thereto, which shall include, at a minimum, the carrying value of
the loan or other asset and changes in the nature and value of supporting
collateral, along with a copy of Respondent’s current problem loan list, a list
of all renewals and extensions of any such loans without full collection of
interest in the last quarter, and past due/non-accrual report. The board of
directors shall review the progress reports before submission or, if that is not
practicable due to timing constraints, at its first meeting after submission to
the Commissioner and shall document the review in the minutes of the board of
directors’ meetings.

 

  6.      (a) Within 10 days of this Order, Respondent shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
“loss” in the Report of Examination that have not been previously collected in
full or charged off. Thereafter Respondent shall, within 30 days from the
receipt of any federal or state report of examination, charge off all assets or
portion of such assets classified “loss” in such report unless otherwise
approved in writing by the Commissioner.

 

  (b) Respondent shall maintain a sound process for determining, documenting,
and recording an adequate ALLL in accordance with regulatory reporting
instructions and relevant supervisory guidance, including the Interagency Policy
Statements on the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR
01-17 (Sup)) and December 13, 2006 (SR 06-17).

 

  (c)

Within 60 days of this Order, Respondent shall submit to the Commissioner an
acceptable written program for the maintenance of an adequate ALLL. The program
shall include policies and procedures to ensure adherence to the ALLL
methodology and provide for periodic reviews and updates to the ALLL
methodology, as appropriate. The program shall also provide for a review of the
ALLL by the board of directors on at least a quarterly calendar basis. Any
deficiency found in the ALLL shall be remedied in the quarter it is discovered,
prior to the filing of the Consolidated Reports of Condition and Income, by
additional provisions. The board of directors shall maintain written
documentation of its

 

4



--------------------------------------------------------------------------------

 

review, including the factors considered and conclusions reached by Respondent
in determining the adequacy of the ALLL. During the term of this Order,
Respondent shall submit to the Commissioner within 60 days after the first Board
of Directors’ meeting held after the end of each calendar quarter, a written
report regarding the board of directors’ quarterly review of the ALLL and a
description of any changes to the methodology used in determining the amount of
ALLL for that quarter.

 

  7.      (a) By January 31, 2011, Respondent shall increase its adjusted
tangible shareholder’s equity by such amount as may be necessary to make its
adjusted tangible shareholder’s equity equal to at least 9.0 percent of tangible
total assets; provided, however, that Respondent may not, as a means of meeting
the foregoing capital requirement, reduce its tangible total assets by more than
fifteen percent (15%) from the total amount of its tangible total assets at
June 30, 2010. Respondent shall thereafter maintain tangible shareholder’s
equity in such an amount as to equal or exceed 9.0 percent of Respondent’s
tangible total assets during the life of this Order.

 

  (b) The level of tangible shareholder’s equity to be maintained during the
life of this Order shall be in addition to a fully funded ALLL, the adequacy of
which shall be satisfactory to the Commissioner, as determined at subsequent
examinations and/or visitations.

 

  (c) For purposes of this Paragraph 7:

 

  (i) “adjusted tangible shareholders’ equity” shall mean the Respondent’s total
shareholders’ equity, less all of its intangible assets, on the date of such
determination; and

 

  (ii) “tangible total assets” shall mean Respondent’s total assets, less
Respondent’s intangible assets, on the date of such determination.

 

  (iii) The determinations of shareholders’ equity and total assets shall be
made in accordance with generally accepted accounting principles as in effect in
the United States (“GAAP”).

 

5



--------------------------------------------------------------------------------

  8. Respondent shall notify the Commissioner, in writing, no more than 30 days
after the end of any quarter in which any of Bancorp’s consolidated capital
ratios or the Bank’s capital ratios (total risk-based, Tier 1 risk-based, or
leverage) fall below the approved capital plan’s minimal ratios. Together with
the notification, Bancorp and the Bank shall submit an acceptable written plan
that details the steps Bancorp or the Bank, as appropriate, will take to
increase Bancorp’s or the Bank’s capital ratios to or above the approved capital
plan’s minimums.

 

  9. Within 90 days of this Order, Respondent shall submit to the Commissioner
an acceptable revised written contingency funding plan that, at a minimum,
includes adverse scenario planning and identifies and quantifies available
sources of liquidity for each scenario.

 

  10.    (a) Within 90 days of this Order, Respondent shall submit to the
Commissioner a strategic plan to improve Respondent’s earnings and a budget for
calendar year 2011. The plan and budget shall include, but not be limited to:

 

  (i) Identification of the major areas where, and means by which, the board of
directors will seek to improve Respondent’s operating performance;

 

  (ii) A realistic and comprehensive budget for calendar year 2011, including
income statement and balance sheet projections; and

 

  (iii) A description of the operating assumptions that form the basis for, and
adequately support, major projected income, expense, and balance sheet
components.

 

  (b) During the life of this Order, a strategic plan and budget for each
calendar year subsequent to 2011 shall be submitted to the Commissioner at least
30 days prior to the beginning of that calendar year.

 

  11. Respondent shall not declare or pay any dividends without the prior
written approval of the Commissioner.

 

6



--------------------------------------------------------------------------------

  12.    (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, Respondent
shall comply with the notice provisions of Section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.). Respondent shall not appoint any individual to Respondent’s
board of directors or employ or change the responsibilities of any individual as
a senior executive officer if the Commissioner notifies Respondent of
disapproval within the time limits prescribed by Subpart H of Regulation Y.

 

  (b) Respondent shall comply with the restrictions on indemnification and
severance payments of Section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s Regulations (12 C.F.R.
Part 359).

 

  13. During the life of this Order, Respondent shall not establish any new
branches or other offices of the Bank without the prior written consent of the
Commissioner.

 

  14. Within 30 days after the end of each calendar quarter following the date
of this Order, Respondent shall submit to the Commissioner written progress
reports detailing the form and manner of all actions taken to secure compliance
with this Order and the results thereof.

 

  15.    (a) Respondent shall submit written plans, policies and programs
acceptable to the Commissioner as required by Paragraphs 1, 2, 3, 5, 6, 7, 8, 9,
10, 11, and 14 of this Order within the applicable time periods set forth
therein.

 

  (b) At the first meeting of Respondent’s Board of Directors held after the
approval by the Commissioner, Respondent shall adopt the approved plans,
policies and program. Upon adoption, Respondent shall promptly implement the
approved plans, policies and program, and thereafter fully comply with them in
all material respects.

 

  (c) During the term of this Order, the approved plans, policies and program
shall not be amended or rescinded without the prior written approval of the
Commissioner.

 

7



--------------------------------------------------------------------------------

  16. Notwithstanding any provision of this Order, the Commissioner, may, in its
sole discretion, grant written extensions of time to Respondent to comply with
any provision of this Order.

 

  17. Each provision of this Order shall remain effective and enforceable until
stayed, modified, terminated, or suspended in writing by the Commissioner.

 

  18. The provisions of this Order shall not bar, estop, or otherwise prevent
the Commissioner from taking any other action affecting Respondent, or any of
its current or former institution-affiliated parties and their successors and
assigns.

 

  19. This Order is effective immediately. Violation of any provision of this
Order will be deemed to be conducting business in an unsafe manner, and will
subject Respondent to further regulatory enforcement action. The Commissioner
reserves the right to amend or rescind this Order in whole or in part.

Date: August 31, 2010

 

SCOTT CAMERON Chief Examiner

 

8